                         Case 2:19-cv-01034-JCM-DJA Document 25 Filed 08/28/19 Page 1 of 2



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      PRISCILLA L. O’BRIANT
                    3 Nevada Bar No. 010171
                      Priscilla.OBriant@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendants
                    7 Scottsdale Indemnity Company

                    8
                                                         UNITED STATES DISTRICT COURT
                    9
                                                             DISTRICT OF NEVADA
                   10

                   11
                      CENTEX HOMES, a Nevada general                   CASE NO. 2:19-cv-01034-JCM-DJA
                   12 partnership,
                                                                       STIPULATION AND ORDER TO
                   13                      Plaintiff,                  EXTEND TIME FOR ANSWER OF
                                                                       SCOTTSDALE INSURANCE COMPANY
                   14             vs.

                   15 FINANCIAL PACIFIC INSURANCE
                      COMPANY, a California corporation; FIRST
                   16 SPECIALTY INSURANCE
                      CORPORATION, a Missouri corporation
                   17 GREENWICH INSURANCE COMPANY, a
                      Connecticut corporation; INTERSTATE FIRE
                   18 & CASUALTY COMPANY, an Illinois
                      corporation; LEXINGTON INSURANCE
                   19 COMPANY, a Delaware corporation;
                      NAVIGATORS SPECIALTY INSURANCE
                   20 COMPANY, a New York corporation;
                      SCOTTSDALE INDEMNITY COMPANY,
                   21 an Ohio corporation; ST. PAUL FIRE &
                      MARINE INSURANCE COMPANY a
                   22 Connecticut corporation; NATIONAL FIRE &
                      MARINE INSURANCE COMPANY, a
                   23 Nebraska corporation; IRONSHORE
                      SPECIALTY INSURANCE COMPANY, an
                   24 Arizona corporation; and ZURICH
                      AMERICAN INSURANCE COMPANY, a
                   25 New York corporation,

                   26                      Defendants.

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4826-8456-5410.1
ATTORNEYS AT LAW
                         Case 2:19-cv-01034-JCM-DJA Document 25 Filed 08/28/19 Page 2 of 2



                    1            The parties, by and through their undersigned counsel of record, agree that the time for

                    2 Defendant Scottsdale Insurance Company (“Scottsdale”), incorrectly sued and served as

                    3 Scottsdale Indemnity Company, to file an Answer to Plaintiff’s Complaint be extended until

                    4 September 11, 2019.

                    5                                          Reasons for Extension

                    6            Scottsdale requires a brief extension to complete their review of the averments contained in

                    7 the Complaint and prepare its response. This brief extension will not prejudice any party or cause

                    8 undue delay. This stipulation is made in good faith and not for the purpose of delay. This is the

                    9 first extension of time requested by counsel for filing Defendant Scottsdale’s Answer to Plaintiff’s

                   10 Complaint.

                   11 Dated this 28th day of August, 2019.                    Dated this 28th day of August, 2019.

                   12

                   13   /s/ Priscilla L. O’Briant                             /s/ Sarah J. Odia

                   14 ROBERT W. FREEMAN, ESQ.                                 SCOTT S. THOMAS, ESQ.
                      Nevada Bar No. 3062                                     Nevada Bar No. 7937
                   15 PRISCILLA L. O’BRIANT, ESQ.                             SARAH J. ODIA, ESQ.
                      Nevada Bar No. 10171                                    Nevada Bar No. 11053
                   16 LEWIS BRISBOIS BISGAARD & SMITH
                                                                              PAYNE & FEARS LLP
                      6385 S. Rainbow Blvd., Suite 600                        6385 S. Rainbow Blvd., Suite 220
                   17 Las Vegas, Nevada 89118
                                                                              Las Vegas, Nevada 89118
                   18 Attorneys for Scottsdale                                Attorneys for Plaintiff
                   19

                   20
                                                                      ORDER
                   21
                                 IT IS SO ORDERED.
                   22                                     August
                                            29th day of ______________,
                                 Dated this ____                        2019.
                   23

                   24

                   25                                                         _______________________________
                                                                              U.S. DISTRICT
                                                                              Daniel         COURT JUDGE
                                                                                     J. Albregts
                   26                                                         United States Magistrate Judge
                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4826-8456-5410.1                                  2
